Citation Nr: 1614685	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for a sinus disorder, to include sinusitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to an initial compensable rating for right ankle strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, June 2009, January 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned by videoconference at a Board hearing in August 2015.  A Board Hearing transcript has been associated with the claims file.

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).


The issues of entitlement to an initial compensable rating for right ankle strain and to service connection for a low back disability, a sinus disorder, hypertension, headaches, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current psychiatric diagnosis, including PTSD and depressive disorder, which has been shown by competent medical evidence to be related to a verified in-service stressor.

2.  A left knee disability was noted on entry into service. 

3.  The credible and probative evidence of record indicates that there was no increase in the severity of the Veteran's left knee disability during service.

4.  The weight of the credible and probative evidence of record indicates that the Veteran does not have a current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).

2.  A left knee disability was noted at entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

3.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In letters sent in May 2008, August 2008, and May 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations.  The claims were last adjudicated in the September 2014 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, and his personal hearing testimony.  The Board notes that the Veteran has submitted statements indicating that he received mental health treatment at the Pensacola Naval Hospital in service.  The RO contacted the Pensacola Naval Hospital mental health clinic and was told that records from 1993 have since been shredded.  The Board finds, however, that in addition to there being no failing in the duty to assist, the failure to obtain these records is harmless, as the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is being granted.

The Veteran attended a VA examination addressing his right and left knee disabilities in January 2012.  The examiner reviewed the claims file, performed an in-person examination of the Veteran, and provided detailed findings; the Board observes that the examination and opinion appear thorough and adequate regarding the issues decided herein, with consideration of the relevant criteria and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination for the issues decided herein have been met.  38 C.F.R. § 3.159(c)(4).

Lastly, during the August 2015 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that first began during his active duty service.  The Veteran testified in August 2015 that he was robbed, beaten, and incarcerated for a week in Tijuana, Mexico while on leave.  He stated that the living conditions in his cell were unsanitary, cold, and overcrowded.  He also described a time when he went on an ambulance call and witnessed a woman who had been raped and strangled.  He stated that he now avoids crowds and has trouble dealing with death.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If VA determines either that a veteran did not engage in combat with the enemy, or that he did engage in combat, but that the alleged stressor is not combat related, lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Applying the regulations discussed above to the current case, the Board finds that the Veteran has a current psychiatric diagnosis, including PTSD and depressive disorder, which is related to a corroborated in-service traumatic event.

The Veteran clearly has a current psychiatric diagnosis.  The July 2015 VA examiner diagnosed the Veteran with PTSD and mild depressive disorder, and his VA treatment records show that he has been receiving treatment for adjustment disorder with mixed anxiety and depression.

The Veteran's service treatment records show that in October 1992 he was noted to have been seen on three occasions for therapy due to dysthymia and dependent personality disorder.  The Veteran also underwent a psychiatric evaluation in 1993, and the report following the evaluation noted that the Veteran was involved in an incident in October 1991 in Tijuana, Mexico.  In September 1993, the Veteran underwent psychological consultation and was found to be not suitable for overseas assignment due to clinical depression.  An October 1993 evaluation diagnosed the Veteran with adjustment disorder with depressed mood and dependent personality disorder.  

The Board finds that this evidence sufficiently corroborates the Veteran's assertion that he experienced a traumatic event in Tijuana, and also provides evidence that the Veteran first experienced his psychiatric symptoms in service.

The Veteran's current psychiatric symptoms have also been linked to his in-service stressor event by a qualified VA psychologist.  The July 2015 VA examiner found that the Veteran's reported stressor did meet the criteria for exposure to a traumatic event, and that the Veteran met the criteria for PTSD and depression.  He noted that the Veteran's reported stressor was consistent with his service and supported by his military documentation.  The Board finds that this competent medical opinion is consistent with the medical evidence of record and supported by an adequate report of the in-person VA examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that while the Veteran has been given several different psychiatric diagnoses during period on appeal, it does not appear possible to differentiate which psychiatric symptoms are solely attributable to his stressful event in service and which may have other causes.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The July 2015 VA examiner stated that it was not possible to differentiate which portion of the Veteran's symptoms were attributable to which diagnosis, because depression and PTSD share several signs and symptoms, and due to this overlap, he could not differentiate without resort of speculation.  He also stated that the Veteran's PTSD and depression were interrelated in their etiology, their relation to in-service stressors, and their symptom manifestation.  The Board therefore finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is warranted.

In sum, given the evidence outlined above, the Board finds that the Veteran has a current psychiatric diagnosis, including PTSD and depressive disorder, which has been linked by competent medical evidence to a corroborated in-service stressor event.  As such, entitlement to service connection for PTSD and depressive disorder is granted.

III. Right and Left Knee Disabilities

The Veteran contends that he has a left knee disability which preexisted his service and was aggravated by service, and that he has a right knee disability which first had its onset during service.  The Veteran testified that he had surgery on his left knee prior to service in December 1990 and that he believed this condition had resolved, but that in service his knee would swell, become painful, and have very little range of motion.  He stated that his knee became worse because there was a lot of running in boot camp and that it continued to bother him throughout service.  The Veteran testified that his right knee was injured when he was beaten up in Tijuana.

The Veteran's service treatment records show that on his March 1991 report of medical history, he indicated a history of broken bones.  It was noted that the Veteran had been treated for dislocation of the left hip and torn meniscus, arthroscopic left knee.  The Veteran's March 1991 entrance examination showed a scar on the left knee and no current pathology of the left knee that would interfere with military service.  In May 1991 the Veteran reported left knee pain secondary to running and jumping jacks.  He was diagnosed with lateral collateral ligament left knee strain.  In September 1991 the Veteran reported left knee pain and was diagnosed with chondromalacia patellar versus patellofemoral pain syndrome.  In May 1993 the Veteran reported left knee pain after falling onto his knee.  He was diagnosed with contusion of the left knee.  A May 1993 X-ray of the left knee showed normal bony texture and density, no evidence of fracture, and normal soft tissue.  It was noted to be a normal study.  On the Veteran's August and November 1993 reports of medical history, he noted past knee orthoscopy and torn meniscus.  The Veteran's November 1993 separation examination found the lower extremities to be normal but noted a left knee arthroscopy partial meniscectomy.

The Veteran's VA treatment records show frequent complaints related to knee pain.  In November 2007 the Veteran was treated for left knee pain following a May 2007 motor vehicle accident and a June 2007 aggravated assault.   In March 2008 he underwent surgery for left ACL tear and MCL avulsion; he then received physical therapy for a left knee injury and a diagnosis of old disruption of anterior cruciate disruption of medial collateral ligament.  In March 2009 the Veteran reported having left knee pain that occurred before boot camp in 1990 or 1991.  April 2009 X-rays showed postsurgical changes in the left knee and soft tissue swelling in the anterior knee.  It was noted that there was likely degenerative joint disease and tendonitis.  X-rays of the right knee showed that the bones were well-aligned, with no fracture and unremarkable tissues.  No radiographic abnormality was found.

The Veteran's private medical records also show that in May 2007 he lost control of his car and hit a concrete post.  He was treated for pain to the right arm and left leg.  X-rays showed no fracture or dislocation and possible small knee joint effusion.  In June 2007, the Veteran was in an altercation in a bar and had skin injury to the right knee.  X-rays showed no significant abnormality in the left knee and slightly narrowed joint space laterally in the right knee.

At a January 2012 VA examination, the Veteran stated that he injured his left knee prior to service and reinjured the knee after a May 2007 motor vehicle accident.  He complained that his left knee hurts occasionally, swells, and pops.  The examiner opined that the Veteran's left knee condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He explained that there was no evidence the left knee was aggravated beyond the normal progression due to military service, and that the Veteran sustained a second injury post-service requiring further surgery to the knee.  Regarding the right knee, the Veteran stated that he had no obvious injury to his right knee, but that it infrequently swells.  He was diagnosed with right knee pain.  The examiner found that the right knee disability was less likely than not related to service because the Veteran had a normal examination, and the normal X-rays showed no pathology.

The Board finds that the weight of the evidence is against finding that the Veteran's left knee disability, which was noted on entry into service, was aggravated by his service.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue for this claim is whether the preexisting defect, infirmity, or disorder was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306 (stating that a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  If there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

In this case, while the Veteran's service treatment records do show intermittent flare-ups of his left knee disability, these flare-ups were shown to be acute and following injury, such as falling, or excessive use during training.  The Veteran's separation examination found the lower extremities to be normal and noted no left knee impairment at that time.  The January 2012 VA examiner also reviewed the Veteran's service treatment records and medical history and performed an in-person examination of the Veteran, and found that there was no evidence the left knee was aggravated beyond the normal progression due to military service.  The Board finds that this medical opinion is supported by the evidence of record and an adequate rationale, and it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Furthermore, there is no competent and probative medical evidence which indicates that the Veteran's left knee disability was aggravated by service or which otherwise contradicts the findings of the January 2012 examiner.  

Regarding the Veteran's right knee disability, none of the elements required for service connection has been met for this issue.  See Shedden, 381 F.3d at 1167.  There is no medical evidence establishing a current diagnosis of a right knee disability.  The examiner noted that the Veteran had right knee pain, but found the right knee to be normal upon examination, and X-rays showed no pathology.  While a June 2007 X-ray showed slightly narrowed joint space laterally in the right knee, this X-ray was taken two years prior to the date the Veteran submitted his appeal in April 2009.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.).  A subsequent April 2009 VA X-ray showed that the bones were well-aligned, with no fracture and unremarkable tissues or other radiographic abnormality, indicating that any previous abnormality had resolved.  While the Veteran has credibly asserted that he sometimes has pain in his right knee, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  At a January 2012 VA examination, the Veteran was only diagnosed with pain in his right knee and found to have a normal exam with no pathology.  As there is no diagnosed right knee disability for which service connection may be granted, the claim for entitlement to service connection fails on this element.

While the Veteran has testified that he believes his left knee disability was aggravated by military service and that he has a current right knee disability which was incurred during service, the Board nonetheless must note that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent diagnosis or opinion as to such a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to report on his observable symptoms, such as pain or swelling, his testimony as to the cause or nature of his right and left knee disabilities appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See id.; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The opinion of the January 2012 VA examiner is therefore afforded greater probative weight regarding the etiology and nature of any current right or knee disability.

In sum, the evidence weighs against a finding that there was an increase in severity of the Veteran's preexisting left knee disability and the presumption of aggravation is not for application.  The evidence also weighs against finding that the Veteran has a current diagnosis of a right knee disability that is related to any event or injury in service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD and depressive disorder is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

I. Low Back Disability

The Veteran contends that he has a low back disability that was incurred during his active duty service.  The Veteran testified at an August 2015 Board hearing that his low back was injured when he was beaten in Tijuana and also during an attempted car-jacking when he fell and injured his right ankle.  He stated that the pain goes down his legs to his big toe and that he was given medication while in the service.

The Veteran's service treatment records show that in March 1992 the Veteran reported headache and back aches.  He stated that he was having trouble bending over.  He was diagnosed with lumbosacral sprain.  In September 1992 the Veteran complained of back pain radiating down his left side.  He reported that the pain started when he was lifting a heavy piece of equipment that morning.  He was diagnosed with lower back strain.  In November 1992 he complained of lumbar pain for the past day and a half and was noted to have had intermittent episodes of lumbosacral pain.  He was diagnosed with low back strain.  A November 1992 X-ray showed normal body height and disc spaces, intact pedicles, and normal soft tissue.  In October 1993 he complained of lower back pain that had started a week ago.  He was diagnosed with lower back strain.  On the Veteran's August and November 1993 report of medical history, he indicated that he had recurrent back pain, noted to be mechanical lower back pain.  The Veteran's November 1993 separation examination found the spine to be normal.

At a January 2012 VA examination, the Veteran reported that he injured his back in boot camp lifting things and that prolonged standing or lifting aggravates his back.  The examiner noted that the Veteran had a diagnosis of lumbar strain in 1992-1993, but found no current diagnosis, and stated that the Veteran's low back disability was less likely than not incurred in or caused by service, explaining that the Veteran was seen in service for back strain after lifting heavy objects which then resolved with treatment.  The Veteran's discharge history and physical were negative for a back condition, and there was no evidence of a chronic ongoing condition associated with military service.  He also stated that the Veteran had a normal examination and previous normal X-rays of the lumbar spine, with no pathology.

While the January 2012 VA examiner did not find that the Veteran had any current pathology of the lumbar spine, the Veteran has submitted February 2015 imaging which shows mild disc narrowing at L4-L5 and L5-S1 and L5-S1 degenerative disc disease.  He has also submitted the report of a March 2015 MRI which found mild disc bulge and facet arthrosis with disc bulge, and gave a diagnosis of multilevel lumbar spondylosis, most prominent at L4-L5 with moderate to severe bilateral neuroforaminal narrowing and narrowing of the right lateral recess impinging on the L5 nerve root.

The Board therefore finds that while the January 2012 VA examiner found no current low back disability, the evidence does show that the Veteran has been found to have a current low back disability during the period on appeal, and requests that this issue be remanded and afforded a new VA examination to address the nature and etiology of this disorder.  See McClain, 21 Vet. App. 319.

II. Sinusitis

The Veteran also contends that he has sinusitis or other respiratory disorder that had its onset during his active duty service.  The Veteran testified that while in service he was moving old mattresses out of barracks and there was a lot of dust, and that ever since then he has always had sneezing, coughing, and congestion.

The Veteran's service treatment records show that in May 1991 he was treated for nasal congestion and diagnosed with an upper respiratory infection/rhinitis.  In June 1991 the Veteran was treated for nausea and a nonproductive cough.  He was diagnosed with bronchitis.  In October 1991 the Veteran was in an altercation in a bar and was beaten about the head.  He was noted to have likely fracture of the nose.  Soon after this event, the Veteran reported nasal swelling and contusion, and a few days later he reported sinus congestion and was diagnosed with a virus.  October 1991 X-rays of the nasal bone found normal nasal bones with no evidence of radiographic abnormality.  The Veteran was also treated for an upper respiratory infection in December 1991.  In March 1992 the Veteran was treated for pharyngitis, and in April 1992 the Veteran reported having cold symptoms for three days, including sinus congestion.  He was diagnosed with pharyngitis.  In January 1993, the Veteran was in an altercation and a motor vehicle accident and sustained a laceration to the left eye and was bleeding from his nose.  X-rays of the nasal bones showed a fracture of the nasal bones that was perhaps superimposed on an old fracture.  He was diagnosed with a nasal fracture and ecchymosis of the left eye.  In May 1993 the Veteran was seen for nasal congestion and diagnosed with a viral upper respiratory infection, and he was again seen for nasal congestion in September 1993.

At a January 2012 VA examination, the Veteran reported having a lot of sneezing, coughing, headaches, and congestion off and on.  The Veteran was diagnosed with allergic rhinitis, and the examiner found that the condition was less likely than not incurred in or caused by service.  He explained that the Veteran was treated several times in service for acute upper respiratory infections and viral illnesses, but there was no reference to or diagnosis of any chronic sinus condition.  He stated that to date there was no evidence of any chronic sinus condition and that a CT scan was negative for any signs of a chronic sinus condition.  He stated that there was no documentation of allergies in service, that the Veteran was not diagnosed with allergic rhinitis until January 2009, and that medical notes prior to this date did not indicate a problem with allergic rhinitis.

In light of the extensive congestion symptoms indicated by the Veteran's service treatment records and the finding of fracture of the nasal bones in January 1993 which were not addressed by the January 2012 examination report, the Board finds that the rationale for the VA examiner's finding is not adequate.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  This issue is therefore remanded in order to obtain an addendum medical opinion that fully considers the Veteran's medical treatment in service.

III. Headaches

The Veteran stated at his Board hearing that he has headaches every day for the first couple of hours in the morning and that he believes they are related to high blood pressure.

At a January 2012 VA examination, the Veteran stated that he has headaches off and on with sometimes no headaches for a month or two.  He reported that the headaches had their onset in his 20s and that they occur usually when he wakes up and occasionally later in the day.  The examiner stated that the Veteran had not been diagnosed with a headache condition and did not have symptoms of migraine.  He stated that they were less likely than not incurred in or caused by service, explaining that while the Veteran complained of headaches during a few medical visits in service, they were in association with other ailments, such as upper respiratory infection and wisdom tooth extraction, and there was no diagnosis or treatment for a chronic headache condition.  He noted that there was no documentation that the Veteran had sought treatment for headaches and that they were at least as likely as not secondary to sinus congestion from allergic rhinitis.  

As the VA examiner has indicated that headaches may be secondary to the Veteran's sinus disorder, this issue is inextricably intertwined with the issue of entitlement to service connection for a sinus disorder, and therefore this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

IV. Hypertension

The Veteran contends that he has hypertension which first manifested during his active service.  The Veteran testified that he had high blood pressure in service and was first placed on medication in 1993 by a private physician.  The Veteran's representative noted that the Veteran had one blood pressure reading in service of 164/94.

The Veteran's VA treatment records show that he currently takes regular medication for high blood pressure.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm. or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm., which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Veteran's service treatment records show that while the majority of his blood pressure readings were found to be within a normal range, he was found to have elevated blood pressure readings on a number of occasions.  In June 1991, he had a reading of 150/90, on different days in March 1992 he was found to have readings of 166/100, 156/96, 164/94, 153/96, and 136/96, in July 1993 he had readings of 157/102 and 150/100, and in August 1993 he had a reading of 128/92.

At a January 2012 VA examination, the Veteran reported that he was diagnosed with hypertension and placed on blood pressure medicine by University Medical Group through his employer around 1996.  The examiner noted that the Veteran's service treatment records showed elevated blood pressure of 153/96 on March 20, 1992.  The examiner diagnosed the Veteran with hypertension, but found that hypertension was less likely than not incurred in or caused by service.  He discussed the in-service findings of elevated blood pressure, but stated that repeat testing showed readings that were not elevated, and that on the remainder of his extensive clinical visits, his blood pressure readings were normal.  He stated that while the occasional elevated reading was noted, it was always associated with an emergency or sick call visit, such as due to headache, back pain, or sore throat, and it is normal physiological process to have acute elections of blood pressure with either physical or psychological stress.  He stated that the Veteran was not diagnosed with or treated for hypertension in service, and there was no evidence that the Veteran was diagnosed or treated for hypertension within 12 months of discharge.

The Board finds that the January 2012 VA examiner's opinion regarding this issue is not adequate, as it does not appear to be based on an accurate understanding of the Veteran's in-service medical treatment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An expert opinion is adequate only if it is based on a correct factual premise.).  While the examiner noted a single instance of elevated blood pressure in March 1992, he stated that repeat testing did not show elevated blood pressure.  This does not acknowledge that the Veteran had five separate elevated blood pressure readings in March 1992.  The examiner also stated that the Veteran's other elevated readings were always associated with sick call visits and that acute blood pressure elevations in such situations were normal.  The Board does not find this to be a satisfactory explanation regarding why the Veteran would have elevated blood pressure readings during visits for seemingly minor ailments, such as his July 1993 treatment for blurry vision, at which he was found to have blood pressure readings of 157/102 and 150/100.  The Board therefore remands this issue in order to obtain an addendum medical opinion that fully and accurately considers the Veteran's reports of elevated high blood pressure in service, and to provide the Veteran with the opportunity to provide records or authorization to obtain records related to post-service hypertension treatment.

V. Sleep Apnea

The Veteran testified at the August 2015 Board hearing that he was diagnosed with sleep apnea three years ago, but that he had problems sleeping in service and did now get enough sleep because he was working the night shift.  He stated that he also had head trauma when he was in Tijuana.

The Veteran has submitted private medical records showing that in November 2011 he attended a sleep study and was found to have frequent hypopneas.  The March 2014 statement of the case indicates that VA treatment records from the Michael E. DeBakey VA Medical Center in Houston from October 2007 to June 2013 and from the South Texas Veterans Health Care System in San Antonio from February 2013 to March 2013 were reviewed and include documentation of a diagnosis and treatment for sleep apnea.  These records do not appear to have been associated with the record, and must be obtained prior to further adjudication.

The Veteran also has not yet been afforded a VA examination for sleep apnea.  As the Veteran has a current diagnosis of sleep apnea and has submitted credible lay testimony indicating that his sleep apnea symptoms may have had their onset during service and that these symptoms have remained consistent from the time of service to the present, the Board finds that the threshold has been reached to trigger VA's duty to obtain a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VI. Right Ankle Strain

The Veteran contends that his service-connected right ankle disability warrants a compensable initial rating.  The Veteran testified in August 2015 that he has to wear an ankle brace because his ankle is not stable and will twist without the brace support.  He stated that he cannot walk long distances and has swelling and pain.  He stated that he limps because of his ankle and his knee.  The Veteran also testified that he had been given an ankle X-ray just three weeks prior to his VA examination.

When the Veteran submitted records of a July 2015 X-ray in October 2015, he also submitted a statement indicating that there was additional evidence to support his appeal at the South Texas Veterans Health Care System in San Antonio, Texas from September 2015 to October 2015.  As these records are in the constructive possession of VA and may be relevant to the claim on appeal, this issue must be remanded to obtain and review these records prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related the issues on appeal, to include any treatment of hypertension from the University Medical Group or his employer in 1996.

2.  Obtain the Veteran's VA treatment records from the Michael E. DeBakey VA Medical Center in Houston from October 2007 to the present and from the South Texas Veterans Health Care System in San Antonio from February 2013 to the present.

3.  Schedule the Veteran for a VA examination with a qualified physician to determine the history, nature, and etiology of any low back disability.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

Based on examination findings, medical principles, and historical records, the examiner should answer the following questions:

a) What are the Veteran's current diagnoses of the low back?  It is noted that February 2015 imaging found mild disc narrowing at L4-L5 and L5-S1 and degenerative disc disease, and a March 2015 MRI found spondylosis and disc bulge.  Please also note that all diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For all diagnoses found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to any event or injury during the Veteran's active duty service?  Please discuss the Veteran's contention that he injured his back when being beaten in a Tijuana jail cell and during a car-jacking, as well as the service treatment records showing lower back strain in September 1992, November 1992, and October 1993, and his report of recurrent back pain on the August and November 1993 reports of medical history.

All opinions expressed should be accompanied by supporting rationale.

4.  Obtain an addendum medical opinion from a qualified physician to address the nature and etiology of any sinus disorder.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

After reviewing all medical records, lay statements of the Veteran, and other evidence of record, the examiner should answer the following questions:

a) What are the Veteran's current sinus-related diagnoses?  Please include all diagnoses the Veteran has been given since filing the current claim on appeal in 2009, to include, if applicable, sinusitis, allergic rhinitis, or other upper airway disorder.

b) For all diagnoses found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to any event or injury during the Veteran's active duty service?  

c) Please discuss the Veteran's service treatment records in detail, and specifically address i) whether his consistent symptoms of sinus congestion in service are representative of any chronic sinus disability, and ii) whether the Veteran's fracture of the sinus bones in service could as likely as not result in a chronic sinus disability.

All opinions expressed should be accompanied by supporting rationale.

5.  Obtain an addendum medical opinion from a qualified physician to address the nature and etiology of the Veteran's hypertension.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should discuss whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to any event or injury during the Veteran's active duty service.  

The examiner is asked to specifically discuss the Veteran's in-service blood pressure readings, including the June 1991 reading of 150/90, the March 1992 readings of 166/100, 156/96, 164/94, 153/96, and 136/96, the July 1993 readings of 157/102 and 150/100, and the August 1993 reading of 128/92.

All opinions expressed should be accompanied by supporting rationale.

6.  Schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea.  All indicated, relevant tests should be completed, and the examiner must be provided access to all records in Virtual VA and VBMS and specify in the report that all records have been reviewed.

The examiner should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise related to any event during service.

The examiner must specifically address the lay statements of the Veteran that he had problems sleeping in service and the January 1993 in-service X-ray report indicating that his nasal bones had been fractured. 

All opinions expressed should be accompanied by supporting rationale.

7.  Ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


